
	

113 HR 2110 IH: Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2110
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Lewis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reauthorize the Assets for Independence Act, to
		  provide for the approval of applications to operate new demonstration programs
		  and to renew existing programs, to enhance program flexibility, and for other
		  purposes.
	
	
		1.Short title; reference; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Stephanie Tubbs Jones Assets
			 for Independence Reauthorization Act of 2013.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment is expressed in terms of an amendment to a
			 section or other provision, the reference shall be considered to be made to
			 that section or other provision of the Assets for Independence Act (42 U.S.C.
			 604 note).
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; reference; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Definitions.
					Sec. 5. Applications.
					Sec. 6. Demonstration authority; annual grants.
					Sec. 7. Reserve Fund.
					Sec. 8. Eligibility for participation.
					Sec. 9. Deposits by qualified entities.
					Sec. 10. Regulations.
					Sec. 11. Annual progress reports.
					Sec. 12. Sanctions.
					Sec. 13. Evaluations.
					Sec. 14. Costs of training qualified entities.
					Sec. 15. Waiver authority.
					Sec. 16. Authorization of appropriations.
					Sec. 17. Conforming amendments.
					Sec. 18. General effective date.
				
			2.FindingsSection 402 is amended—
			(1)in paragraph (2),
			 by striking Fully ½ and inserting
			 Almost 1/4; and
			(2)in paragraph (4),
			 by striking the first sentence and inserting the following: Traditional
			 public assistance programs concentrate on income and consumption and have
			 lacked an asset-building component to promote and support the transition to
			 increased economic self-sufficiency..
			3.Sense of
			 CongressIt is the sense of
			 Congress that a qualified entity conducting a demonstration project under the
			 Assets for Independence Act (42 U.S.C. 604 note) should, to the maximum extent
			 practicable, increase—
			(1)the rate at which
			 the entity matches contributions by individuals participating in the project
			 under section 410(a)(1) of such Act; or
			(2)the number of
			 individuals participating in the project.
			4.DefinitionsSection 404 is amended—
			(1)by amending
			 paragraph (4) to read as follows:
				
					(4)HouseholdThe term household means an
				individual or group of individuals who live in a single residence. Multiple
				households may share a single
				residence.
					;
			(2)in paragraph
			 (5)(A)—
				(A)by striking clause (iii);
				(B)by redesignating
			 clauses (iv) through (vi) as clauses (iii) through (v), respectively;
			 and
				(C)in clause (iv), as
			 redesignated by subparagraph (B), by striking clause (vi) and
			 inserting clause (v);
				(3)in paragraph (7)(A)—
				(A)by amending clause
			 (ii) to read as follows:
					
						(ii)a State or local government agency (or a
				public housing agency, as defined in section 3(b)(6) of the United States
				Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) or a tribal government (or a
				tribally designated housing entity, as defined in section 4(22) of the Native
				American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
				4103(22)));
						;
				and
				(B)by striking clause (iii) and inserting the
			 following:
					
						(iii)a credit union designated as a low-income
				credit union by the National Credit Union Administration (NCUA); or
						(iv)an organization designated as a community
				development financial institution by the Secretary of the Treasury (or the
				Community Development Financial Institutions
				Fund).
						;
				and
				(4)in paragraph
			 (8)—
				(A)in subparagraph
			 (A)—
					(i)in
			 the first sentence—
						(I)by inserting
			 of an eligible individual or the dependent of an eligible individual (as
			 such term is used in subparagraph (E)(ii)) after
			 expenses; and
						(II)by inserting
			 , or to a vendor pursuant to an education purchase plan approved by a
			 qualified entity before the period;
						(ii)in clause (i)—
						(I)in subclause (II), by inserting or
			 for courses described in subclause (III) after eligible
			 educational institution; and
						(II)by adding at the
			 end the following new subclauses:
							
								(III)Preparatory
				coursesPreparatory courses for an examination required for
				admission to an eligible educational institution, for successful performance at
				an eligible educational institution, or for a professional licensing or
				certification examination.
								(IV)Room and board
				and transportationRoom and
				board and transportation, including commuting expenses, necessary to enable
				attendance at courses of instruction at an eligible educational institution or
				attendance at courses described in subclause
				(III).
								;
						(iii)by amending clause (ii) to read as
			 follows:
						
							(ii)Eligible
				educational institutionThe
				term eligible educational institution means—
								(I)an institution
				described in section 101 or 102 of the Higher Education Act of 1965 (20 U.S.C.
				1001, 1002); or
								(II)an area career and technical education
				school, as defined in section 3(3) of the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C.
				2302(3)).
								;
				and
					(iv)by
			 adding at the end the following new clause:
						
							(iii)Education
				purchase planThe term
				education purchase plan means a plan—
								(I)for the purchase
				of items or services described in subclauses (II) through (IV) of clause (i)
				from entities other than eligible educational institutions;
								(II)that includes a
				description of the items or services to be purchased; and
								(III)that includes such information as a
				qualified entity may request from the eligible individual involved regarding
				the necessity of the items or services to a course of study at an eligible
				educational institution or a course described in clause
				(i)(III).
								;
					(B)in subparagraph
			 (B)—
					(i)by amending clause (i) to read as
			 follows:
						
							(i)Principal
				residenceThe term
				principal residence means a main residence the qualified
				acquisition costs of which do not exceed 120 percent of the median house price
				in the area, as determined by the Secretary of Housing and Urban Development
				for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b))
				for a residence occupied by a number of families that corresponds to the number
				of households occupying the residence
				involved.
							;
				and
					(ii)in clause (iii)—
						(I)by amending
			 subclause (I) to read as follows:
							
								(I)In
				generalSubject to subclause
				(II), the term qualified first-time homebuyer means an individual
				participating in the project involved who—
									(aa)has
				no sole present ownership interest in a principal residence during the 3-year
				period ending on the date of acquisition of the principal residence to which
				this subparagraph applies (except for an interest in such principal residence);
				and
									(bb)has
				no co-ownership interest in a principal residence on the date of acquisition of
				the principal residence to which this subparagraph applies (except for an
				interest in such principal
				residence).
									;
						(II)by redesignating subclause (II) as
			 subclause (III); and
						(III)by inserting
			 after subclause (I) the following new subclause:
							
								(II)Exception for
				victims of domestic violenceAn individual participating in the project
				involved who is a recent or current victim of domestic violence (as defined in
				section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C.
				13925(a)(8))) shall not be considered to fail to be a qualified first-time
				homebuyer by reason of having a co-ownership interest in a principal residence
				with a person who committed domestic violence against the
				victim.
								;
						(C)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively;
				(D)by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)Home
				replacement, repair, or improvementQualified replacement costs or qualified
				repair or improvement costs with respect to a principal residence, if paid from
				an individual development account directly to the persons to whom the amounts
				are due. In this subparagraph:
							(i)Principal
				residenceThe term
				principal residence means—
								(I)with respect to
				payment of qualified replacement costs, a main residence the qualified
				replacement costs of which do not exceed 120 percent of the median house price
				in the area, as determined by the Secretary of Housing and Urban Development
				for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b))
				for a residence occupied by a number of families that corresponds to the number
				of households occupying the residence involved; or
								(II)with respect to
				qualified repair or improvement costs, a main residence the value of which does
				not exceed, on the day before the commencement of the repairs or improvements,
				120 percent of such median house price.
								(ii)Qualified
				replacement costsThe term
				qualified replacement costs means the costs (including any usual
				or reasonable settlement, financing, or other closing costs) of
				replacing—
								(I)a manufactured home that was manufactured,
				assembled, or imported for resale before the initial effectiveness of any
				Federal manufactured home construction and safety standards established
				pursuant to section 604 of the National Manufactured Housing Construction and
				Safety Standards Act of 1974 (42 U.S.C. 5403); or
								(II)a residence that fails to meet local
				building codes or is not legally habitable.
								(iii)Qualified
				repair or improvement costsThe term qualified repair or
				improvement costs means the costs of making repairs or improvements
				(including any usual or reasonable financing costs) that will enhance the
				habitability or long-term value of a
				residence.
							;
				and
				(E)by adding at the
			 end the following new subparagraph:
					
						(F)Qualified
				tuition programsContributions paid from an individual
				development account of an eligible individual directly to a qualified tuition
				program (as defined in subsection (b) of section 529 of the Internal Revenue
				Code of 1986), for the purpose of covering qualified higher education expenses
				(as defined in subsection (e)(3) of such section) of a dependent of such
				individual (as such term is used in clause (ii) of subparagraph
				(E)).
						.
				5.ApplicationsSection 405 is amended—
			(1)in subsection
			 (c)(4), by adding at the end the following: Such funds include funds
			 received under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.),
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et
			 seq.), the Native American Housing Assistance and Self-Determination Act of
			 1996 (25 U.S.C. 4101 et seq.), or title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) (including Community
			 Development Block Grant Act funds and Indian Community Development Block Grant
			 Act funds), that are formally committed to the project.; and
			(2)by adding at the
			 end the following new subsection:
				
					(h)Applications for
				new projects and renewals of existing projectsFor project years beginning on or after the
				date of the enactment of the Stephanie Tubbs
				Jones Assets for Independence Reauthorization Act of 2013, the
				previous provisions of this section shall only apply as follows:
						(1)Announcement of
				proceduresNot later than 180 days after the date of the
				enactment of the Stephanie Tubbs Jones Assets
				for Independence Reauthorization Act of 2013, the Secretary shall
				publicly announce the procedures by which a qualified entity may submit an
				application—
							(A)to conduct a
				demonstration project under this title; or
							(B)for renewal of
				authority to conduct a demonstration project under this title.
							(2)ApprovalThe Secretary shall, on a competitive
				basis, approve applications submitted pursuant to the procedures announced
				under paragraph (1), taking into account the assessments required by subsection
				(c) and giving special consideration to the applications described in paragraph
				(3).
						(3)Special
				considerationThe
				applications described in this paragraph are the following:
							(A)Applications
				submitted by qualified entities proposing to conduct demonstration projects
				under this title that will target the following populations:
								(i)Individuals who
				are or have been in foster care.
								(ii)Victims of domestic violence (as defined in
				section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C.
				13925(a)(8))).
								(iii)Victims
				of—
									(I)a major disaster declared to exist by the
				President under section 401 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist by
				the President under section 501 of such Act (42 U.S.C. 5191); or
									(II)a situation similar to a major disaster or
				emergency described in subclause (I) declared to exist by the Governor of a
				State.
									(iv)Formerly
				incarcerated individuals.
								(v)Individuals who
				are unemployed or underemployed.
								(B)Applications
				described in subsection (d).
							(4)Contracts with
				nonprofit entitiesSubsection (f) shall continue to apply.
						(5)Grandfathering
				of existing statewide programsSubsection (g) shall continue to apply,
				except that any reference in such subsection to the date of enactment of this
				Act or to $1,000,000 shall be deemed to be a reference to the date of the
				enactment of the Stephanie Tubbs Jones Assets
				for Independence Reauthorization Act of 2013 or to $250,000,
				respectively.
						.
			6.Demonstration
			 authority; annual grantsSection 406(a) is amended by inserting
			 (or, in the case of an application approved under section 405(h)(2), not
			 later than 30 days after the date of the approval of such application)
			 after the date of enactment of this title.
		7.Reserve
			 FundSection 407(c) is
			 amended—
			(1)in paragraph
			 (1)(D), by inserting or organizations after
			 organization; and
			(2)by amending paragraph (3) to read as
			 follows:
				
					(3)Limitation on
				uses
						(A)In
				generalOf the amount provided to a qualified entity under
				section 406(b)—
							(i)not more than 5.5
				percent shall be used for the purpose described in subparagraph (A) of
				paragraph (1);
							(ii)not less than 80
				percent shall be used for the purpose described in subparagraph (B) of such
				paragraph; and
							(iii)not more than
				14.5 percent shall be used for the purposes described in subparagraphs (C) and
				(D) of such paragraph.
							(B)Joint
				administration of projectIf two or more qualified entities are
				jointly administering a demonstration project, no one such entity shall use
				more than its proportional share of the percentage indicated in subparagraph
				(A) for the purposes described in subparagraphs (A) through (D) of paragraph
				(1).
						.
			8.Eligibility for
			 participationSection 408 is
			 amended—
			(1)in subsection (a)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)Income
				testsThe household meets
				either of the following income tests:
							(A)Adjusted gross
				income testThe adjusted
				gross income of the household for the last taxable year ending in or with the
				preceding calendar year does not exceed the greater of—
								(i)200 percent of the Federal poverty line, as
				defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)), including any revision required by such section, for a family
				composed of the number of persons in the household at the end of such taxable
				year; or
								(ii)80 percent of the median income for the
				area for such taxable year, as determined by the Secretary of Housing and Urban
				Development for purposes of section 3(b)(2) of the United States Housing Act of
				1937 (42 U.S.C. 1437a(b)(2)), taking into account any family-size adjustment by
				the Secretary under such section that corresponds to the size of the household
				at the end of such taxable year.
								(B)Modified
				adjusted gross income test
								(i)In
				generalThe modified adjusted
				gross income of the household for the last taxable year ending in or with the
				preceding calendar year does not exceed the amount described in clause (ii) for
				the individual whose eligibility is being determined under this section.
								(ii)Amount
				describedThe amount described in this clause for an individual
				is as follows:
									(I)Married filing
				jointly$40,000 for an
				individual described in subsection (a)(1) of section 1 of the Internal Revenue
				Code of 1986.
									(II)Surviving
				spouse$40,000 for an individual described in subsection (a)(2)
				of such section.
									(III)Head of
				household$30,000 for an individual described in subsection (b)
				of such section.
									(IV)Single or
				married filing separately$20,000 for an individual described in
				subsection (c) or (d) of such section.
									(iii)Adjustment for
				inflation
									(I)In
				generalIn the case of a calendar year described in clause (i)
				that is after 2014, the dollar amounts in clause (ii) shall be the dollar
				amounts determined under this clause (or clause (ii)) for the previous year
				increased by the annual percentage increase (if any) in the consumer price
				index (all items; U.S. city average) as of September of the calendar year
				described in clause (i).
									(II)RoundingAny dollar amount determined under
				subclause (I) that is not a multiple of $100 shall be rounded to the next
				greatest multiple of $100.
									;
				and
				(B)in paragraph (2),
			 by adding at the end the following new subparagraph:
					
						(D)Adjustment for
				inflation
							(i)In
				generalIn the case of a calendar year described in subparagraph
				(A) that is after 2014, the dollar amount in such subparagraph shall be the
				dollar amount determined under this clause (or such subparagraph) for the
				previous year increased by the annual percentage increase (if any) in the
				consumer price index (all items; U.S. city average) as of September of the
				calendar year described in such subparagraph.
							(ii)RoundingAny dollar amount determined under clause
				(i) that is not a multiple of $100 shall be rounded to the next greatest
				multiple of
				$100.
							;
				(2)by redesignating
			 subsection (b) as subsection (c);
			(3)by inserting after
			 subsection (a) the following new subsection:
				
					(b)Calculating
				income of household
						(1)Adjusted gross
				incomeFor purposes of
				subsection (a)(1)(A), the adjusted gross income of a household for a taxable
				year is the sum of the adjusted gross incomes of the individuals who are
				members of the household at the end of such year.
						(2)Modified
				adjusted gross incomeFor
				purposes of subsection (a)(1)(B), the modified adjusted gross income of a
				household for a taxable year is the sum of the modified adjusted gross incomes
				of the individuals who are members of the household at the end of such
				year.
						;
				and
			(4)in subsection (c),
			 as redesignated by paragraph (2)—
				(A)by striking
			 , including and all that follows and inserting a period;
				(B)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				and
				(C)by adding at the
			 end the following new paragraphs:
					
						(2)Individuals who
				move because of major disasters or emergencies or to find employment
							(A)In
				generalThe regulations promulgated under paragraph (1) shall
				establish procedures under which an individual described in subparagraph (B)
				may transfer from one demonstration project under this title to another
				demonstration project under this title that is being conducted in another
				community by a qualified entity that agrees to accept the individual into the
				project. Such regulations shall not permit such a transfer unless such
				qualified entity has sufficient amounts in its Reserve Fund to make the
				deposits required by section 410 with respect to the individual.
							(B)Individual
				describedAn individual described in this subparagraph is an
				individual participating in a demonstration project under this title who moves
				from the community in which the project is being conducted—
								(i)because of—
									(I)a major disaster
				declared to exist in such community by the President under section 401 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5170) or an emergency declared to exist in such community by the President
				under section 501 of such Act (42 U.S.C. 5191);
									(II)a situation
				similar to a major disaster or emergency described in subclause (I) declared to
				exist in such community by the Governor of a State; or
									(III)a qualifying life event experienced by such
				individual; or
									(ii)in order to
				secure employment.
								(C)Qualifying life
				event definedFor purposes of
				subparagraph (B)(i)(III), the term qualifying life event—
								(i)means an event
				determined by the Secretary to be similar to an event that would permit the
				individual to make an election change with respect to a cafeteria plan under
				section 125 of the Internal Revenue Code of 1986; and
								(ii)includes—
									(I)a change in the
				legal marital status of the individual;
									(II)a change in the number of dependents of the
				individual (as such term is used in section 404(8)(E)(ii));
									(III)the birth or
				death of a child of the individual;
									(IV)the adoption or
				placement for adoption of a child by the individual;
									(V)a change in the
				provider of daycare for a child of the individual, or a significant increase in
				the cost of such daycare; and
									(VI)a change in employment status of the
				individual, the individual’s spouse, or a dependent of the individual (as such
				term is used in section 404(8)(E)(ii)).
									(3)Relocation to
				community where no project is available
							(A)In
				generalAn individual
				described in subparagraph (B) shall be permitted to withdraw funds from the
				individual development account of the individual during the 1-year period
				following the date such individual moves to another community in the same
				manner that an individual is permitted under section 410(d)(2) to withdraw
				funds during the 1-year period following the end of a demonstration
				project.
							(B)Individual
				describedAn individual described in this subparagraph is an
				individual who—
								(i)moves to a
				community where no demonstration project under this title is being conducted;
				or
								(ii)after moving to
				another community and making such efforts as the Secretary may require to
				transfer to another demonstration project under this title, is, for any reason
				other than a violation of the requirements of this title or regulations
				promulgated by the Secretary under this title, not accepted into another
				demonstration project under this title.
								(C)Funds remaining
				in IDAAny funds remaining in
				an individual development account after the end of the 1-year period described
				in subparagraph (A) shall be treated in the same manner as funds remaining in
				an individual development account after the end of the 1-year period described
				in subsection (d)(2)(A) of section 410 are treated under subsection (f) of such
				section.
							(4)Relocation by
				other individualsThe
				regulations promulgated under paragraph (1) shall prohibit any individual who
				is unable to continue participating in a demonstration project under this title
				for any reason, except for an individual described in paragraph (2)(B) or
				(3)(B), from being eligible to participate in any other demonstration project
				conducted under this
				title.
						.
				9.Deposits by
			 qualified entitiesSection 410
			 is amended—
			(1)in subsection (a)(2), by inserting 2
			 times after an amount equal to;
			(2)in subsection (b),
			 by striking $2,000 and inserting $5,000;
			(3)in subsection (c),
			 by striking $4,000 and inserting $10,000;
			(4)in subsection
			 (d)—
				(A)by striking
			 The Secretary shall and inserting the following:
					
						(1)In
				generalThe Secretary
				shall
						;
				(B)in paragraph (1),
			 as amended by subparagraph (A), by adding at the end the following: The
			 Secretary may waive the application of the preceding sentence in the case of an
			 individual who has participated in another demonstration project under this
			 title (including successful completion after transferring from one project to
			 another project as described in section 408(c)(2)) or an asset-building project
			 similar to the demonstration projects conducted under this title.;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(2)Access for 1
				year after end of project
							(A)In
				generalThe Secretary shall ensure that an eligible individual is
				able to withdraw funds from an individual development account of the individual
				during the 1-year period following the end of the demonstration project with
				respect to which deposits were made into such account (whether such project
				ends by reason of expiration of the authority under section 406(a) of the
				qualified entity to conduct the demonstration project, termination of such
				authority under section 413 without transfer to another qualified entity, or
				otherwise).
							(B)Approval of
				withdrawalsDuring the period
				described in subparagraph (A), an eligible individual may only make a
				withdrawal if the withdrawal is approved in writing—
								(i)by
				a responsible official of the qualified entity; or
								(ii)by the Secretary, if the Secretary
				terminated the authority of the qualified entity to conduct the demonstration
				project under section 413 or the Secretary determines that the qualified entity
				is otherwise unable or unwilling to participate in the approval
				process.
								;
				and
				(5)by adding at the
			 end the following new subsection:
				
					(f)Unused funds in
				IDAIf funds remain in an
				individual development account after the end of the 1-year period described in
				subsection (d)(2)(A), such funds shall be disposed of as considered appropriate
				by the Secretary or a nonprofit entity (as such term is used in section
				404(7)(A)(i)) designated by the
				Secretary.
					.
			10.RegulationsSection 411 is amended—
			(1)in the heading, by
			 inserting ;
			 Regulations after Projects;
			(2)by striking
			 A qualified entity and inserting the following:
				
					(a)Local control
				over demonstration projectsA
				qualified entity
					;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(b)RegulationsSubject to subsection (a), not later than
				180 days after the date of the enactment of the
				Stephanie Tubbs Jones Assets for Independence
				Reauthorization Act of 2013, the Secretary shall promulgate such
				regulations as the Secretary considers necessary to implement this title. The
				Secretary may provide that any such regulation takes effect on the date of
				promulgation, but the Secretary shall accept and consider public comments for
				60 days after such
				date.
					.
			11.Annual progress
			 reports
			(a)In
			 generalSection 412(b) is
			 amended by striking subsection (a) to and all that follows and
			 inserting subsection (a) to the Secretary..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to reports
			 submitted on or after the date of the enactment of this Act.
			12.Sanctions
			(a)In
			 generalSection 413 is
			 amended—
				(1)by amending
			 subsection (b)(5) to read as follows:
					
						(5)if, by the end of the 90-day period
				beginning on the date of the termination, the Secretary has not found a
				qualified entity (or entities) described in paragraph (3), shall—
							(A)make every effort to identify, without
				conducting a competition (unless the Secretary determines that conducting a
				competition would be feasible and appropriate), another qualified entity (or
				entities), in the same or a different community, willing and able to conduct
				one or more demonstration projects under this title that may differ from the
				project being terminated;
							(B)in identifying a qualified entity (or
				entities) under subparagraph (A), give priority to qualified entities
				that—
								(i)are participating
				in demonstration projects conducted under this title;
								(ii)have waiting
				lists for participants in such demonstration projects; and
								(iii)can demonstrate
				the availability of non-Federal funds described in section 405(c)(4), in
				addition to any such funds committed to any demonstration projects being
				conducted by the qualified entity at the time the Secretary considers
				identifying the entity under subparagraph (A), to be committed to the
				demonstration project (or projects) described in subparagraph (A) as matching
				contributions; and
								(C)if the Secretary
				identifies a qualified entity (or entities) under subparagraph (A)—
								(i)transfer to the entity (or entities)
				control over the Reserve Fund established pursuant to section 407 with respect
				to the project being terminated; and
								(ii)authorize the
				entity (or entities) to use such Reserve Fund to conduct a demonstration
				project (or projects) in accordance with an application approved under
				subsection (e) or (h)(2) of section 405 and the requirements of this
				title.
								;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(c)Focus on
				community of terminated projectIn identifying another qualified entity (or
				entities) under paragraph (3) or (5) of subsection (b), the Secretary shall, to
				the extent practicable, select a qualified entity (or entities) in the
				community served by the demonstration project being
				terminated.
						.
				(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 terminations occurring on or after the date of the enactment of this
			 Act.
				(2)Discretionary
			 application to previous terminationsThe Secretary of Health and
			 Human Services may apply such amendment to terminations occurring within the
			 one-year period ending on the day before the date of the enactment of this Act.
			 In the case of such an application, any reference in such amendment to the date
			 of the termination is deemed a reference to such date of enactment.
				13.EvaluationsSection 414 is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)In
				generalThe Secretary may
				enter into one or more contracts with one or more independent research
				organizations to evaluate the demonstration projects conducted under this
				title, individually and as a group, including all qualified entities
				participating in and sources providing funds for the demonstration projects
				conducted under this title. Such contract or contracts may also provide for the
				evaluation of other asset-building programs and policies targeted to low-income
				individuals.
					;
			(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (3);
				(B)in paragraph (4),
			 by striking , and how such effects vary among different populations or
			 communities;
				(C)by striking
			 paragraphs (5) and (6); and
				(D)by redesignating
			 paragraphs (4) and (7) as paragraphs (3) and (4), respectively; and
				(3)in subsections (b)
			 and (c), by inserting (or organizations) after research
			 organization each place it appears.
			14.Costs of
			 training qualified entitiesThe Assets for Independence Act (42 U.S.C.
			 604 note) is amended—
			(1)by redesignating
			 section 416 as section 417; and
			(2)by inserting after
			 section 415 the following new section:
				
					416.Costs of
				training qualified entitiesIf
				the Secretary determines that a qualified entity conducting a demonstration
				project under this title should receive training in order to conduct the
				project in accordance with an application approved under subsection (e) or
				(h)(2) of section 405 or the requirements of this title, or to otherwise
				successfully conduct the project, the Secretary may use funds appropriated
				under section 418 to cover the necessary costs of such training, including the
				costs of travel, accommodations, and
				meals.
					.
			15.Waiver
			 authorityThe Assets for
			 Independence Act (42 U.S.C. 604 note) is amended—
			(1)by redesignating
			 section 417, as redesignated by section 14(1) of this Act, as section 418;
			 and
			(2)by inserting after
			 section 416 the following new section:
				
					417.Waiver
				authorityIn order to carry
				out the purposes of this title, the Secretary may waive any requirement of this
				title—
						(1)relating
				to—
							(A)the definition of
				a qualified entity;
							(B)the approval of a
				qualified entity to conduct a demonstration project under this title or to
				receive a grant under this title;
							(C)eligibility
				criteria for individuals to participate in a demonstration project under this
				title;
							(D)amounts or
				limitations with respect to—
								(i)the matching by a
				qualified entity of amounts deposited by an eligible individual in the
				individual development account of the individual;
								(ii)the amount of
				funds that may be granted to a qualified entity by the Secretary; or
								(iii)uses by a
				qualified entity of the funds granted to the qualified entity by the Secretary;
				or
								(E)the withdrawal of
				funds from an individual development account only for qualified expenses or as
				an emergency withdrawal; or
							(2)the waiver of
				which is necessary to—
							(A)permit the
				Secretary to enter into an agreement with the Commissioner of Social
				Security;
							(B)allow individuals
				to be placed on a waiting list to participate in a demonstration project under
				this title; or
							(C)allow
				demonstration projects under this title to be targeted to populations described
				in section 405(h)(3)(A) and to successfully recruit individuals from such
				populations for
				participation.
							.
			16.Authorization of
			 appropriationsSection 418, as
			 redesignated by section 15(1) of this Act, is amended by inserting after
			 2003 the following: and $75,000,000 for each of fiscal
			 years 2014, 2015, 2016, 2017, and 2018.
		17.Conforming
			 amendments
			(a)In
			 generalSection 414(e) is
			 amended by striking section 416 and inserting section
			 418.
			(b)Table of
			 contentsThe table of
			 contents in section 2 of the Community Opportunities, Accountability, and
			 Training and Educational Services Act of 1998 (Public Law 105–285) is amended
			 as follows:
				(1)By striking the
			 item relating to section 411 and inserting the following new item:
					
						Sec. 411. Local control over demonstration
				projects; Regulations.
					
				(2)By striking the
			 items relating to sections 415 and 416 and inserting the following new
			 items:
					
						Sec. 415. No reduction in
				benefits.
						Sec. 416. Costs of training qualified
				entities.
						Sec. 417. Waiver authority.
						Sec. 418. Authorization of
				appropriations.
					
				18.General
			 effective dateThe amendments
			 made by sections 4 through 9 of this Act shall apply to project years beginning
			 on or after the date of the enactment of this Act.
		
